Citation Nr: 0320893	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO rating decision, 
that among other things, awarded entitlement to service 
connection for PTSD, and assigned a 50 percent disability 
rating, effective from November 18, 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, November 
18, 2000.

The Board notes that in an April 2001 RO rating decision, 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected psychophysiologic 
gastrointestinal reaction was denied.  The veteran received 
notice of this rating decision later that same month.  The RO 
did not receive any indication that the veteran disagreed 
with this decision until a VA Form 9, Appeal to the Board of 
Veterans' Appeals, was received by the RO in June 2002, in 
which the veteran suggested that the RO had decided his 
"stomach disorder" claim incorrectly.  However, because the 
June 2002 VA Form 9 was received more than one year after the 
RO had mailed notice of the April 2001 rating decision to the 
veteran, the Board finds that the issue of entitlement to a 
disability rating in excess of 10 percent for the veteran's 
service-connected psychophysiologic gastrointestinal reaction 
is not currently before the Board on appeal.  See 38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 20.302(a) (2002) (to 
be considered timely, a notice of disagreement must be filed 
within one year from the date that the agency of original 
jurisdiction mails to the claimant notice of the 
determination in question); see also 38 C.F.R. § 20.200 
(2002) (an appeal to the Board consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal).  Incidentally, the Board notes that at the March 
2003 hearing, the veteran did not assert that the 
psychophysiologic gastrointestinal reaction issue is 
currently before the Board on appeal, but instead raised a 
new claim of entitlement to a rating in excess of 10 percent 
for a psychophysiologic gastrointestinal reaction.  As such, 
the issue of entitlement to a disability rating in excess of 
10 percent for a psychophysiologic gastrointestinal reaction 
is referred to the RO for appropriate action.

The Board notes that in a March 2003 statement, the veteran 
raised the issues of entitlement to a total disability rating 
based on individual unemployability by reason of service-
connected disability (TDIU), and entitlement to service 
connection for a hiatal hernia, hemorrhoids, constipation, 
and gastroesophageal reflux disease.  At the March 2003 
hearing, the veteran also raised the issue of entitlement to 
service connection for ulcers.  Such questions have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action. 


REMAND

The Board concludes additional evidentiary development is 
needed to comply with the Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) (VCAA).  

First, the Board finds that giving the veteran another 
opportunity to appear for a VA examination would be 
appropriate.  In a March 2003 statement, the veteran 
contended that his PTSD had worsened.  Review of the claims 
file indicates that the most recent medical evidence of 
record pertinent to the veteran's PTSD claim is a November 
2000 VA mental disorders examination report.  Thus, because 
the claims file is devoid of any medical evidence regarding 
the severity of the veteran's PTSD since November 2000, the 
Board finds that the evidence of record is stale, and that a 
new VA examination is necessary.  In this regard, the Board 
notes that VA has a duty to afford the claimant a thorough 
and contemporaneous medical examination that takes into 
account the records of prior examination and treatment in 
order to assure a fully informed examination.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) (contemporaneous examination required 
for purposes of deciding an increased rating claim); 
VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the 
veteran should be scheduled for a VA examination.

Second, it was not clear from the veteran's testimony whether 
he has received VA psychiatric treatment.  At his hearing, he 
discussed talking with some people at the VA facility in 
Miami, but he also denied receiving treatment for his PTSD.  
Although treatment records from the Miami VAMC dated from 
January 1993 to April 1996 and from June 2000 to February 
2001 are included in the claims file, these records do not 
reference treatment for PTSD.  Therefore, the RO should 
obtain any outstanding VA treatment records.  As for VA's 
obligation to secure the aforementioned records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is required.  See 
Bell, supra.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Obtain any pertinent records of VA 
psychiatric treatment from the VAMC in 
Miami, Florida, for treatment since 
November 2000.  

2.  After completion of the above action, 
schedule the veteran for a VA examination 
to assess the severity of his service-
connected PTSD-including the extent that 
it causes occupational and social 
impairment.  The claims folder should be 
made available to the examiner for 
review.  In the course of the 
examination, all tests and psychological 
studies, as deemed necessary, should be 
conducted.  The examiner should assign a 
global assessment of functioning (GAF) 
score and discuss the veteran's social 
and occupational impairment due to PTSD.  

3.  The RO should ensure that the 
examination report complies with this 
remand.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.
  
4.  Then, readjudicate the veteran's 
claim and consider the appropriateness 
of "staged" ratings.  See Fenderson, 
supra.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, if 
applicable, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

